Maple Ride Mobile Home Park v. Leduc, No. 190-7-12 Cacv (Teachout, J., May 22, 2013)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                      STATE OF VERMONT

SUPERIOR COURT                                                                                                   CIVIL DIVISION
Caledonia Unit                                                                                               Docket # 190-7-12 Cacv


MAPLE RIDGE MOBILE HOME PARK,
    Plaintiff

      v.

DAVID LEDUC,
    Defendant


                                     MOTION FOR POST-JUDGMENT RELIEF
        This mobile home park eviction case is before the Court on Plaintiff Maple Ridge Mobile
Home Park’s motion for post-judgment relief. Defendant David Leduc has been evicted and has
apparently vacated the premises without removing his mobile home. Maple Ridge asks the Court
to (1) order Mr. Leduc to remove his mobile home from the lot on which it sits; (2) permit Maple
Ridge to disconnect all utilities; and (3) award Maple Ridge costs including attorney’s fees for
preparing this motion.
     1. Order to Remove Mobile Home
        The Court declines to issue an order directing Mr. Leduc to remove his mobile home. The
Mobile Home Parks Act does not contemplate such an order, and it is not clear what purpose it
would serve. The Court has already issued a writ of possession, placing Maple Ridge in
possession of the lot. Maple Ridge is essentially asking the Court to grant a mandatory injunction
against Mr. Leduc without having demonstrated that the equities merit that form of relief. See
Fenwick v. City of Burlington, 167 Vt. 425, 431–32 (1997).
        Under the Mobile Home Parks Act, there are three options for the disposition of a mobile
home that remains after a leaseholder is evicted from a mobile home park. The leaseholder may
of course remove the mobile home himself. Alternatively, the leaseholder may sell the mobile
home to another person, who can either move it elsewhere or become a leaseholder in the mobile
home park. 10 V.S.A. § 6240. Finally, if the mobile home is abandoned by the leaseholder, the
park owner may petition the court to sell the mobile home.1 Id. §§ 6248, 6249. The park owner is
entitled to recover court costs, attorney’s fees, rent, and other charges from the proceeds of the
sale. Id. § 6249(h)(7). Maple Ridge therefore has a remedy at law if Mr. Leduc fails to dispose of
the mobile home, making it inappropriate for the court to grant equitable relief. See Titchenal v.
Dexter, 166 Vt. 373, 381 n.5 (1997) (“Equity will not aid those who fail to take advantage of a
remedy available at law.”).


1
  The park owner may also request the court to transfer ownership of the mobile home to the park owner without a
public sale if the mobile home is unfit for human habitation. 10 V.S.A. § 6249(b).
   2. Disconnection of Utilities
       Maple Ridge is permitted to disconnect the utilities if the mobile home is unoccupied.
   3. Costs and Attorney’s Fees
        The court will not award costs and attorney’s fees related to the preparation of this
motion. The lease allows Maple Ridge to recover costs, including attorney’s fees, in connection
with a suit brought to recover possession of the leased lot, to recover rent due, or to recover
damages associated with Mr. Leduc’s failure to comply with lease obligations. The lease
provision does not warrant an award of attorney’s fees to Maple Ridge for preparing the instant
motion, as the writ of possession has already been issued and the other circumstances do not
apply. In the event that the mobile home is abandoned and sold pursuant to § 6249, Maple Ridge
may seek reimbursement of its attorney’s fees from the sale proceeds.
                                             ORDER
       For the foregoing reasons, Plaintiff’s motion is denied, except that Plaintiff may
disconnect utilities to the mobile home if it is unoccupied.


Dated at St. Johnsbury, Vermont this 22nd of May, 2013.


                                                            _________________________
                                                            Mary Miles Teachout
                                                            Superior Judge




                                                2